Exhibit 99.1 Pyxis Tankers Inc. Announces Financial Results for the Three and Nine Months Ended September 30, 2016 Maroussi, Greece, November 14, 2016 – Pyxis Tankers Inc. (NASDAQ Cap Mkts: PXS), an emerging growth pure play product tanker company, today announced unaudited results for the three and nine months ended September 30, 2016. Summary: Reported time charter equivalent revenues of $5.0 million for the three months ended September 30, 2016, which resulted in net loss of $1.5 million, or loss per share (basic and diluted) of $0.08, and EBITDA of $0.8 million (see “Non-GAAP Measures and Definitions” below). Valentios Valentis, our Chairman and CEO commented: “Our third quarter 2016 results were directly related to the poor chartering market for our vessels. A continuation and deepening of the fall in spot charter rates since the second quarter of the year has negatively affected virtually all product tanker operators, including ourselves. The principal reasons are substantial new vessel deliveries, record high inventories in storage of refined products and limited opportunities for arbitrage trading. By the end of the quarter, we only had two of our six tankers on time charters. We are guardedly optimistic that charter rates will improve later in the fourth quarter, typically a stronger seasonal period due to colder weather in the Northern Hemisphere which results in increased demand for heating oil and longer wait times at numerous ports. As previously stated, we continue to believe the chartering environment should materially improve starting in the latter half of 2017 due to attractive market fundamentals – dramatically lower scheduled deliveries from the new build tankers orderbook combined with projected demand growth. Consequently, as the remaining time charters we have will be expiring in the last quarter of 2016, we intend to continue to focus on a mixed chartering strategy of spot and time charters.” “We continue to be pleased about our disciplined cost structure. In the third quarter 2016, our total daily operational costs, which include vessel operating expenses, general and administrative costs and management fees, for our eco-efficient medium range tankers (“MRs”) and our eco-modified MR were $7,434 and $8,009 per vessel, respectively, a modest improvement over the second quarter. Our net debt stood at $71.4 million at September 30, 2016, and we have no balloon loan principal payments until 2018. Our weighted average interest rate during the nine months ended September 30, 2016 was 3.24%.” “As part of our strategic plan, Pyxis Tankers continues to be on the look-out for acquisitions. The long-term economics for the acquisition of a quality second-hand MR2 are even more attractive today with vessel prices substantially below 10 year averages. The challenge is funding - access to cost-effective capital, especially equity. “ Results for the three months ended September 30, 2015 and 2016 For the three months ended September 30, 2016, we reported a net loss of $1.5 million, or $0.08 basic and diluted loss per share, compared to net income of $1.3 million, or $0.07 basic and diluted earnings per share, for the same period in 2015. For the third quarter of 2016, our EBITDA (see “Non-GAAP Measures and Definitions” below) was $0.8 million, a decrease of $2.5 million from $3.3 million for the same period in 2015. The decrease in net income was primarily due to a $2.4 million decrease in time charter equivalent revenues, coupled with a $0.1 million increase in general and administrative expenses. 1 Results for the nine months ended September 30, 2015 and 2016 For the nine months ended September 30, 2016, we achieved net income of $19,000, or $0.00 basic and diluted earnings per share, compared to net income of $2.9 million, or $0.16 basic and diluted earnings per share, for the same period in 2015. For the first nine months of 2016, our EBITDA (see “Non-GAAP Measures and Definitions” below) was $6.6 million, a decrease of $2.4 million from $9.0 million for the same period in 2015. The decrease in net income was primarily due to a $1.7 million decrease in time charter equivalent revenues, coupled with a $1.0 million increase in general and administrative expenses. Three months endedSeptember30, Nine months endedSeptember30, (Thousands of U.S. dollars, except for daily TCE rates) Voyage revenues Voyage related costs and commissions Time charter equivalent revenues* Total operating days Daily time charter equivalent rate* * Subject to rounding; please see “Non-GAAP Measures and Definitions” below. Management’s Discussion and Analysis of Financial Results for the Three Months ended September 30, 2015 and 2016 (Amounts are presented in million U.S. dollars, rounded to the nearest one hundred thousand, except otherwise noted) Voyage revenues: Voyage revenues of $7.2 million for the three months ended September 30, 2016 represented a decrease of $1.0 million, or 12.6%, from $8.2 million over the comparable period in 2015. The decrease during the third quarter of 2016 was attributed to lower time charter equivalent rate as well as to a decrease in total operating days. Voyage related costs and commissions: Voyage related costs and commissions of $2.2 million for the three months ended September 30, 2016 represented an increase of $1.4 million, or 168.5%, from $0.8 million in the comparable period in 2015. The increase was primarily attributed to greater spot charter activity which incurs voyage costs. Vessel operating expenses: Vessel operating expenses of $3.2 million for the three months ended September 30, 2016 represented a decrease of $0.1 million, or 1.7%, from $3.3 million in the comparable period in 2015. The decrease was primarily attributed to our cost efficiencies from the two eco-efficient MR vessels. General and administrative expenses: General and administrative expenses of $0.6 million for the three months ended September 30, 2016 increased by $0.1 million, or 31.4%, from $0.4 million in the comparable period in 2015, mainly due to other additional fees and expenses associated with our status as a publicly listed company. Management fees, related parties: Management fees to related parties, our ship manager Pyxis Maritime Corp. (“Maritime”), of $0.2 million for the three months ended September 30, 2016 remained flat compared to the three month period ended September 30, 2015. Management fees, other: Management fees to others, comprised of fees paid to International Tanker Management Ltd. (“ITM”), our fleet’s technical manager, and North Sea Tankers BV (“NST”), the commercial manager of Northsea Alpha, of $0.3 million for the three months ended September 30, 2016 remained relatively stable compared to the three month period ended September 30, 2015. Amortization of special survey costs: Amortization of special survey costs of $0.1 million for the three months ended September 30, 2016 remained relatively stable compared to the three month period ended September 30, 2015. 2 Depreciation: Depreciation of $1.4 million for the three months ended September 30, 2016 remained flat compared to the three month period ended September 30, 2015. Interest and finance costs, net: Interest and finance costs, net for the three months ended September 30, 2016 amounted to $0.7 million, compared to $0.6 million in the comparable period in 2015, an increase of $0.1 million, or 26.0%. The increase is mainly attributed to the increase of the LIBOR-based interest rates applied to our outstanding debt. Management’s Discussion and Analysis of Financial Results for the Nine Months ended September 30, 2015 and 2016 Voyage revenues: Voyage revenues of $23.5 million for the nine months ended September 30, 2016 represented a decrease of $1.3 million, or 5.1%, from $24.8 million over the comparable period in 2015. The decrease during the nine months ended September 30, 2016 was attributed to lower time charter equivalent rate as well as to a decrease in total operating days. Voyage related costs and commissions: Voyage related costs and commissions of $3.9 million for the nine months ended September 30, 2016 represented an increase of $0.5 million, or 13.1%, from $3.5 million in the comparable period in 2015. The increase was primarily attributed to greater spot charter activity which incurs voyage costs. Vessel operating expenses: Vessel operating expenses of $9.8 million for the nine months ended September 30, 2016 declined $0.3 million, or 2.8% from $10.1 million over the comparable period in 2015. This decrease was mainly attributed to the absence in the first nine months of 2016 of the one-time, pre-operating costs incurred by the new build Pyxis Epsilon, which was delivered to our fleet in January, 2015. General and administrative expenses: General and administrative expenses of $2.0 million for the nine months ended September 30, 2016 increased by $1.0 million, or 92.1%, from $1.0 million in the comparable period in 2015, mainly due to the additional administration fees payable to Maritime under the Head Management Agreement (which commenced effectively on March 23, 2015) of $0.4 million and other fees and expenses of $0.6 million associated with our status as a publicly listed company. Management fees, related parties: Management fees to Maritime of $0.5 million for the nine months ended September 30, 2016 remained relatively stable compared to the nine month period ended September 30, 2015. Management fees, other: Management fees to others, comprised of fees paid to ITM and NST of $0.8 million in the aggregate for the nine months ended September 30, 2016 remained relatively stable compared to the same period in 2015. In March and June 2016, we sent notices of termination of the commercial management agreements with NST for the Northsea Beta and Northsea Alpha, respectively. In June 2016, Maritime assumed full commercial management of the Northsea Beta, and it is expected to assume full commercial management of the Northsea Alpha in November 2016, following the vessel’s redelivery. Amortization of special survey costs: Amortization of special survey costs of $0.2 million for the nine months ended September 30, 2016 increased by $0.1 million or 65.2%, compared to the same period in 2015, mainly due to the amortization of the special surveys performed by Northsea Alpha and Northsea Beta during the second quarter of 2015. Depreciation: Depreciation of $4.3 million for the nine months ended September 30, 2016 remained relatively stable compared to the same period in 2015. Interest and finance costs, net: Interest and finance costs, net for the nine months ended September 30, 2016 amounted to $2.1 million, compared to $1.8 million in the comparable period in 2015, an increase of $0.3 million, or 18.2%. The increase is mainly attributed to the increase of the LIBOR-based interest rates applied to our outstanding debt. 3 Unaudited Interim Consolidated Statements of Comprehensive Income / (Loss)
